DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-10 and 19have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to the reactor to add “a first part of said upper plate overlies said susceptor, wherein said first part of said upper plate is adapted to move in order to reflect differently such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2010/0150534 to Kasai in view of United States Patent Application No. 2004/0125593 to Nam is presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0150534 to Kasai in view of United States Patent Application No. 2004/0125593 to Nam.
In regards to Claim 1, Kasai teaches a reactor for processing substrates Fig. 1, 2 comprising a reaction chamber 3 provided with a cavity 10 defined by a lower wall (bottom 3), an upper wall (transparent wall made of quartz 7 [0025]), and lateral walls (vertical walls of 3), a susceptor 11 positioned inside said cavity and adapted to support and heat substrates (Peltier elements 21) during processing, a heater 21 adapted to heat said susceptor [0030], an upper plate (first reflector 31, 32, 33, 36 and hinge/frame 34) that is positioned above said upper wall and that overlies said susceptor 11, so that it reflects thermal radiation emitted by said susceptor towards said susceptor (as the 
Kasai does not expressly teach a gaseous flow is provided between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate.
Nam teaches a reflector 110, 111 Fig. 2c, above a transparent quartz wall 400 [0016], where there is a quartz window fixing unit 500 that forms a cooling gas flow between the upper wall 400 and the upper plate/reflectors 111 where the gas flows through inlets of 310 to an outlet of 600 [0015-0036]. Nam expressly teaches the cooling gas is spread between the upper wall 400 and the wall plate 100 [0029-0030] thus creating a smooth discharge of cooling gas which maintain smooth operation and extend the usage life of the lamps and reflectors therein [0031-0035].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kasai by adding the cooling gas/gaseous flow between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate, as per the teachings of Nam or substituting the air cooling of Kasai with the cooling gas of Nam. One would be motivated to do so to 
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to reflect light differently from movement, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
Moreover, as the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to perform processing as epitaxial deposition of semiconductor material, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 	
In regards to Claim 2, Kasai teaches a first part of the upper plate 36, 4 is adapted to rotate (see movement of hinge in Fig. 1) in order to reflect different (as the rotation off of the chamber would reflect light, implicitly differently.	
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to reflect light differently, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
In regards to Claim 3, Kasai teaches a reactor wherein said upper plate is divided into a first part 31, 32, 33, 36 and a second part (part of hinge of 34/frame that is vertically attached to 3), wherein said first part of said upper plate overlies said susceptor 11 (as shown in Fig. 2), wherein said second part of the upper plate is positioned around said first part of said upper plate (as it is mounted on the outside of 33, 36, wherein said second part 36 of the upper plate is adapted to be maintained fixed at all times as it mounts the 33, 36 to the body of 3.
In regards to Claim 4, Kasai teaches at least one face of said second part of said upper plate is adapted to reflect thermal radiation towards the susceptor (as 3, 33, 4 and thus also implicitly 34 is made out of aluminum [0025-0033].
In regards to Claim 5, Kasai teaches a first face 36 of said first part 4 of said upper plate is adapted to reflect thermal radiation (see [0030-0035]) and a second face 
In regards to Claim 6, Kasai teaches said second face 31 of said first part of said upper plate has at least one absorbing area (as it is water cooled) and at least one reflecting area (bottom surface of 36 facing the susceptor), said areas being complementary as they are opposite sides of the same structure with different operations and are nested to each other.
In regards to Claim 8, Kasai teaches that said susceptor has a circular shape as shown in Fig. 1, wherein said first part of said upper plate has a circular shape (as it is a dome) and wherein a diameter of said upper plate is smaller than the diameter of said single substrate, as broadly recited, as a diameter corresponding to one ring of 41 in the top of 4 would have an implicit diameter that is smaller than that of the susceptor, as shown in Fig. 1, 2.
In regards to Claim 9, Kasai teaches the susceptor is adapted to support a single substrate (as shown in Fig. 1, 2) with a circular shape (as shown in Fig. 1) and werein the diameter of said first part of said upper plate is smaller than that of the single substrate, as broadly recited, as a diameter corresponding to one ring of 41 in the top of 4 would have an implicit diameter that is smaller than that of the single substrate, as shown in Fig. 1, 2.
In regards to Claim 10, Kasai teaches the second part 34 has a whole with a shape (as it is a hinge) and wherein the shape of said hole of said second part of said 
In regards to Claim 19, Kasai teaches an apparatus Fig. 1, 2 , comprising: a reactor for processing substrates including: - a reaction chamber 3 provided with a cavity 10 defined by a lower wall (bottom 3), an upper wall (transparent wall made of quartz 7 [0025]), and lateral walls (vertical walls of 3), a susceptor 11 positioned inside said cavity and adapted to support and heat substrates (Peltier elements 21) during processing, a heater 21 adapted to heat said susceptor [0030], an upper plate (first reflector 31, 32, 33, 36 and hinge/frame 34) that is positioned above said upper wall and that overlies said susceptor 11, so that it reflects thermal radiation emitted by said susceptor towards said susceptor (as the radiation that emits from susceptor would implicitly be reflected as 36 is coated with gold [0030] and points downward to the susceptor), wherein a liquid flow is provided in the upper plate to cool said upper plate (water cooling, [0051]), wherein a first part of said upper plate overlies said susceptor (part of 36 that is domed and above the susceptor), wherein said first part of said upper plate is adapted to move in order to reflect differently (which is implicitly as shown through the movement of 36 of the reflector, rotating around the hinge of 34 Fig. 1, [0021-0064]), Kasai further teaching that there is cooling gas by air 48 [0051].
Kasai teaches wherein said upper plate comprises a first plate 31, 32, 33, 36 and a second plate (fixed hinge portion 34), the second plate being configured to remain fixed (as it is fixed to the chamber 3), the first plate being configured to be moved and take at least a first position and a second position (as it is opened and closed as shown in Fig. 1), 5wherein reflection of said first plate towards said susceptor in said first 
Kasai does not expressly teach a gaseous flow is provided between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate.
Nam teaches a reflector 110, 111 Fig. 2c, above a transparent quartz wall 400 [0016], where there is a quartz window fixing unit 500 that forms a cooling gas flow between the upper wall 400 and the upper plate/reflectors 111 where the gas flows through inlets of 310 to an outlet of 600 [0015-0036]. Nam expressly teaches the cooling gas is spread between the upper wall 400 and the wall plate 100 [0029-0030] thus creating a smooth discharge of cooling gas which maintain smooth operation and extend the usage life of the lamps and reflectors therein [0031-0035].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kasai by adding the cooling gas/gaseous flow between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate, as per the teachings of Nam or substituting the air cooling of Kasai with the cooling gas of Nam. One would be motivated to do so to maintain smooth operation and to extend the usage life of the lamps and reflectors therein. See MPEP 2143, Motivations A-E. 
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to reflect light differently from movement, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
Moreover, as the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to perform processing as epitaxial deposition of semiconductor material, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 20, Kasai teaches a reactor for processing substrates Fig. 1, 2 comprising a reaction chamber 3 provided with a cavity 10 defined by a lower wall (bottom 3), an upper wall (transparent wall made of quartz 7 [0025]), and lateral walls (vertical walls of 3), a susceptor 11 positioned inside said cavity and adapted to support and heat substrates (Peltier elements 21) during processing, a heater 21 adapted to heat said susceptor [0030], an movable upper plate (first reflector 31, 32, 33, 36 and hinge/frame 34) that is positioned above said upper wall and that overlies said susceptor 11, so that it reflects thermal radiation emitted by said susceptor towards said susceptor (as the radiation that emits from susceptor would implicitly be reflected as 36 
Kasai does not expressly teach a gaseous flow is provided between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate.
Nam teaches a reflector 110, 111 Fig. 2c, above a transparent quartz wall 400 [0016], where there is a quartz window fixing unit 500 that forms a cooling gas flow between the upper wall 400 and the upper plate/reflectors 111 where the gas flows through inlets of 310 to an outlet of 600 [0015-0036]. Nam expressly teaches the cooling gas is spread between the upper wall 400 and the wall plate 100 [0029-0030] thus creating a smooth discharge of cooling gas which maintain smooth operation and extend the usage life of the lamps and reflectors therein [0031-0035].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kasai by adding the cooling gas/gaseous flow between said upper wall and said upper plate to promote the transfer of heat from said upper wall to said upper plate, as per the teachings of Nam or substituting the air cooling of Kasai with the cooling gas of Nam. One would be motivated to do so to 
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to reflect light differently from movement, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
Moreover, as the apparatus of Kasai in view of Nam is substantially the same as the claimed apparatus, the apparatus of Kasai in view of Nam would be capable of fulfilling the limitations of the claim and thus be able to perform processing as epitaxial deposition of semiconductor material, there being no structural difference between the apparatus of Kasai in view of Nam and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 	
 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0150534 to Kasai in view of United States Patent Application No. 2004/0125593 to Nam, as applied to Claim 2, and in further view of United States Patent Application No. 2009/0190908 to Shibagaki et al.
The teachings of Kasai in view of Nam are relied upon as set forth in the above rejection of Claim 2.
In regards to Claim 7, Kasai teaches a first liquid flow 46, 47 is provided in or on the first part of the upper plate but does not expressly teach a second liquid flow  is provided in or on a second part of said upper plate.
	Shibagaki teaches a reactor Fig. 1, with a reflective heating (heater 28, reflective surfaces of 23 [0068]) on the top of the reactor, wherein the reflectors and support surfaces of the reactor have a water cooling channels 19 formed in all of the walls around the heater, reflecting surfaces [0037-0108], the liquid flow paths being in the entire housing of the vacuum chamber in order to prevent the temperature from increasing excessively [0067].
	It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kasai in view of Nam, by adding a liquid flow path flow in the entirety of the chamber, thus resulting in a second liquid flow in the second part of the upper plate which is fixed to a sidewall of the chamber, as per the teachings of Shibagaki. One would be motivated to do so to prevent the temperature of the chamber from increasing excessively. See MPEP 2143, Motivations A-E. 
	The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2003/0200931 to Goodwin, which teaches a rotating reflector 60.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716